Case 1:18-cr-00782-GBD Document 61 Filed 03/25/21 Page 1 of 2

Louis V. Fasulo, Esq¢.— NY & NJ
Samuel M. Braverman, Esq.— NY & NJ
Charles Di Maggio, Esq— NY & MA

www.FBDMLaw.com
SBraverlaw@fbdmlaw.com

 

 

 
  
 

¥ ns eT

ATTORNEYS AT LAWS

Hon. George B. Daniels

 

United States District Judge SO ORDERED:

United States Courthouse o~

500 Pearl Street AAD 9. G DVenwke
New York, New York 10007 Gecrge BoDaniels U.S.D.J.

Re: United States v. Ramon De La Puerta Rodriguez Dated: \MAR 2 o 2021

 

Dkt.: 18 Cr 0782-04 (GBD)
Dear Judge Daniels:

{ represent Ramon De La Puerta Rodrigues, a defendant in the above matter. Mr. De La
Puerta is at liberty on a bond, the conditions agreed to by the parties at his arraignment in this
district and approved by the magistrate judge as follows:

1. A $350,000 personal recognizance bond, cosigned by one financially responsible
person, and secured by $17,500 in cash;

2. His travel is restricted to the Southern and Eastern Districts of New York and the

Southern District of California;

He is to surrender all travel documents and to make no new applications;

4. He is directed to be supervised by Pre-trial services in the Southern District of
California, including electronic monitoring, drug testing, and home detention; and

5. He is directed to continue work or to seek work. His home detention is subject to Pre-
trial Services allowing him out of the house for work purposes.

6. He is not allowed to travel to Mexico.

Ww

 

Mr. De La Puerta was arrested in San Diego, California on September 16, 2021 and the
above bond conditions were set by the magistrate in San Diego. Mr. De La Puerta posted the
above bond requirements and was released pending his first court appearance in New York (on
October 16, 2021). His bond conditions in this District were continued from his conditions in
California. He has been in compliance with all the terms of his bond now for more than six

225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 1086 Teaneck Road, Suite 3A
New York, New York 10007 New York, New York 10018 Teaneck, New Jersey 07666
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 Fax (201) 596-2724

 
Case 1:18-cr-00782-GBD Document 61 Filed 03/25/21 Page 2 of 2

months.

Mr. De La Puerta is a doctor who owns several clinics in California and Mexico. Pre-trial
Services in SDCA allows him out of the house, pursuant to a Pre-trial Services approved
schedule, starting at 6am and ending at 9:30pm to return home at the end of the workday. Mr. De
La Puerta submits his proposed weekly schedule to Pre-trial Services for approval, and he may
make requests for adjustments with 72 hours’ notice to Pre-trial Services. He wears a GPS-
monitoring ankle bracelet, so his whereabouts are known every minute of every day.

Mr. De La Puerta seeks to expand his work area and now asks this Court for two
modifications to his bond:

|. To expand his area of travel to the Central! District of California (which includes Los
Angeles and surrounding cities) upon the approval of his Pre-trial Services officer (not to
be unreasonably withheld). For example, he has a business meeting that would enhance
his business that he would like to attend in Los Angeles for this coming Saturday, March
27, 2021.

2. Further, as meetings to expand his business are often scheduled after the workday, he
would like to be able to attend these until | 1pm instead of the current 9:30pm. There was
no curfew set in the original bond by in this District.

I have spoken with AUSA Kyle Wirshba, and the Government consents to expanding the
defendant’s area for work purposes to include the Central District of California for specific work
trips and with the advance approval of Pre-trial services, including this planned work meeting on
March 27, 2021. The Government believes that any matter related to curfew should be the
province of Pre-trial Services.

I have corresponded with SDCA Pre-trial Services Officer Aldo Lopez, who consulted
with Pre-trial services in this District, and he has no objection to this request.

Mr. De La Puerta has a successful business (not the subject of this indictment),
employing many people and paying taxes. He seeks the Court’s permission to continue to work
on his business and take advantage of opportunities to improve and expand that business. | thank
the Court for its consideration.

Respectfully submitted,

s/ Sam Braverman
Samuel M. Braverman, Esq.
Fasulo Braverman & Di Maggio, LLP
225 Broadway, Suite 715
New York, New York [0007
Tel. 212-566-6213

 

225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 1086 Teaneck Road, Suite 3A
New York, New York 10007 New York, New York 10018 Teaneck, New Jersey 07666
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 Fax (201) 596-2724

 
